Case 1:20-bk-10042   Doc 8-4 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                            Exhibit B Page 1 of 7
Case 1:20-bk-10042   Doc 8-4 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                            Exhibit B Page 2 of 7
Case 1:20-bk-10042   Doc 8-4 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                            Exhibit B Page 3 of 7
Case 1:20-bk-10042   Doc 8-4 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                            Exhibit B Page 4 of 7
Case 1:20-bk-10042   Doc 8-4 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                            Exhibit B Page 5 of 7
Case 1:20-bk-10042   Doc 8-4 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                            Exhibit B Page 6 of 7
Case 1:20-bk-10042   Doc 8-4 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                            Exhibit B Page 7 of 7
